Case: 18-31050      Document: 00515323275         Page: 1    Date Filed: 02/27/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 18-31050                        February 27, 2020
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
LUCAS JOSEPH RODDY,

                                                 Plaintiff-Appellant

v.

RICKY BABIN, District Attorney, 23rd Judicial District of Louisiana,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:17-CV-1352


Before BENAVIDES, GRAVES, and HO, Circuit Judges.
PER CURIAM: *
       Lucas Joseph Roddy, Louisiana prisoner # 458846, is serving a sentence
of life imprisonment, which was imposed on account of his jury trial conviction
of second-degree murder. Roddy filed in the district court a pro se pleading
styled as a motion for a preliminary injunction, in which he named as the only
defendant Ricky Babin, the District Attorney for the 23rd Judicial District of
Louisiana. Roddy sought an order requiring Babin to provide him with certain


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-31050     Document: 00515323275     Page: 2    Date Filed: 02/27/2020


                                  No. 18-31050

clothing for DNA testing. Roddy later filed a 42 U.S.C. § 1983 complaint form
in which he claimed that Babin had violated his due process rights by refusing
to provide him access to this physical evidence for the purpose of DNA testing.
      In the instant matter, Roddy appeals from the district court’s denial of
his request for a preliminary injunction. He argues that DNA testing of the
clothing in question will provide evidence to support his claim that his trial
counsel was ineffective for failing to seek such testing.
      Where a party seeks a preliminary injunction, he must show “(1) a
substantial likelihood of success on the merits, (2) irreparable injury if the
injunction is not granted, (3) that the injury outweighs any harm to the other
party, and (4) that granting the injunction will not disserve the public
interest.” Brock Servs., L.L.C. v. Rogillio, 936 F.3d 290, 296 (5th Cir. 2019).
“For a denial of a preliminary injunction, a district court’s findings of fact are
subject to a clearly-erroneous standard of review, while conclusions of law are
subject to broad review and will be reversed if incorrect.” In re Deepwater
Horizon, 732 F.3d 326, 332 (5th Cir. 2013) (quotation marks and citation
omitted).
      “[A] postconviction claim for DNA testing is properly pursued in a § 1983
action. Success in the suit gains for the prisoner only access to the DNA
evidence, which may prove exculpatory, inculpatory, or inconclusive.” Skinner
v. Switzer, 562 U.S. 521, 525 (2011). In Dist. Attorney’s Office for the Third
Judicial Dist. v. Osborne, 557 U.S. 52, 72-73 (2009), the Supreme Court
determined that there is no freestanding federal substantive due process right
to post-conviction DNA testing, and the Court has noted that the Osborne
decision “left slim room for the prisoner to show that the governing state law
denies him procedural due process,” Skinner, 562 U.S. at 525.




                                        2
    Case: 18-31050    Document: 00515323275     Page: 3   Date Filed: 02/27/2020


                                 No. 18-31050

      Under Louisiana law, a convicted criminal is entitled to a new trial when
the “results of DNA testing performed pursuant to an application granted
under Article 926.1 proves by clear and convincing that the petitioner is
factually innocent of the crime for which he was convicted.” State v. Johnson,
23 So. 3d 876, 876 (La. 2009) (internal quotation marks and bracketed text
omitted) (citing LA. CODE CRIM. PROC. ANN. art. 926.1 and LA. CODE CRIM.
PROC. ANN. art. 930.3(7)). Pursuant to Article 926.1, a Louisiana prisoner
seeking DNA testing must file an application that includes, inter alia,
“a factual explanation of why there is an articulable doubt, based on competent
evidence whether or not introduced at trial, as to the guilt of the petitioner in
that DNA testing will resolve the doubt and establish the innocence of the
petitioner.” LA. CODE CRIM. PROC. ANN. art. 926.1.
      We take judicial notice of the state court trial records, see Landry
v. Lynaugh, 844 F.2d 1122, 1124 n.8 (5th Cir. 1988), which reflect that the jury
was charged under the law of principals, see LA. REV. STAT. ANN. § 14:24. The
trial records further show that there was testimony as to Roddy’s participation
in the shooting that resulted in the victim’s death. Considering the trial
evidence in conjunction with the jury charge, we conclude that, no matter the
results of DNA testing of the clothing at issue, it would still fall short of
resolving doubt as to Roddy’s innocence of second-degree murder.
      Roddy has not shown reversible error in the denial of his request for DNA
testing, styled as a motion for a preliminary injunction. See In re Deepwater
Horizon, 732 F.3d at 332. Accordingly, the judgment of the district court is
AFFIRMED.




                                       3